Citation Nr: 1409934	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  The record also reflects that he had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2010, the Veteran testified before the undersigned Chief Veterans Law Judge at a Travel Board hearing at the RO in Seattle, Washington.  A transcript of the proceeding has been associated with the claims file.

In June 2010 and April 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

In April 2013, the Board also remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and for a right knee disability.  Subsequently, an August 2013 RO decision granted the Veteran's claims for service connection for PTSD and a right knee disability.  Therefore, as the full benefit sought on appeal has been granted, these matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from July 1980 to July 1983, followed by service in the Reserves.  He claims that he incurred a left knee disorder in service.  See, e.g., Notice of Disagreement, July 2005.  He asserts in the alternative that he has a left knee disorder secondary to his service-connected right knee disability, alleging undue wear and tear.  See Statement in Lieu of Form 646, October 2009.

By way of background, the Veteran was provided with a July 2010 VA examination (with an August 2010 addendum).  The VA examiner opined that the Veteran's left knee condition is less likely as not related to his active service, essentially based on the lack of documentation of in the service treatment records.  Because the mere citation of a lack of contemporaneous medical records in service is not a sufficient rationale for a negative etiological opinion regarding direct service connection, in April 2013, the Board remanded the Veteran's claim to obtain a new VA examination  The Veteran was afforded a new VA examination in July 2013 (performed by a new VA examiner), and this examiner likewise opined that the Veteran's left knee condition is less likely as not related to his active service, again essentially citing the lack of record of complaint or treatment in service.  Subsequently, the Veteran was awarded service connection for his right knee disability by way of an August 2013 RO decision.  

Because the July 2013 VA examiner did not provide an adequate rationale for his opinion regarding direct service connection (citing only the lack of documentation in the service treatment records), and because the examiner did not address whether the Veteran's left knee disability was caused or aggravated by his right knee disability, regrettably, the Board finds that a remand is required for a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a new VA examination to address the nature and etiology of any left knee disorder.  Ask the examiner to review the entire claims file, including a copy of this remand, and to opine as follows:

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that any left knee disorder had its onset in service or is otherwise related to the Veteran's active service.  

Please note that the mere lack of documentation in the service treatment records alone is not an adequate supporting rationale.

b) Whether it is at least as likely as not that any left knee disorder was caused or aggravated (beyond the natural progress of the disease) by his service-connected right knee disability.

All opinions must be supported by a complete rationale in a typewritten report.

2. Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



